Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 09/15, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of related process and species is withdrawn.  Claims 5, and 11-19, directed to non-elected invention/species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.

After completing a thorough search of independent claims 1, 11 and 20, the closest reference to Kawasaki et al. (US 20090040532) discloses a method of dimensioning an object and system thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1, 11, and 20.
 	Regarding claims 1, 11 and 20, a method, a device for dimensioning or a non-transitory computer readable medium storing plurality of computer readable instructions executable by a dimensioning controller comprising: “projecting, from a plurality of laser emitters .. having a predefined spatial arrangement forming a plane, .., the laser beams oriented parallel to each other; controlling an image sensor of the dimensioning device, simultaneously with the projecting, ..; and determining a dimension of the surface based on the projection pixel coordinates, the edge pixel coordinates, and the predefined spatial arrangement” along with other limitations of claims 1 and 11 and 20. 
	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panda (US 20090297055) teaches an edge detection using fractal signatures in pixels. 
	Ripley et al. (US 20180349862) teaches a data including pixel coordinate data corresponding to edges of shape objects. 

	Adel et al. (US 20170336198) teaches simultaneously record the signal from part of the light source for the purposes of light noise monitoring, and/or light level control, and/or light noise subtraction or normalization. 
 	Bergstrom et al. (US 20150269742) teaches detecting edge pixels in the VL image data.
Trummer et al. (US 20150177370) teaches a camera defining a Cartesian rectangular camera coordinate system having a row axis, an optical axis, and a column axis, wherein the row axis is aligned parallel to the scanner longitudinal axis. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571) 270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8:00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886